 USDC IN/ND case 2:21-cv-00213-PPS-JPK document 1 filed 07/03/21 page 1 of 5


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION


TRUSTEES OF THE TEAMSTERS UNION                              )
NO. 142 PENSION FUND, TRUSTEES OF                            )
THE TEAMSTERS UNION LOCAL NO. 142                            )
TRAINING AND APPRENTICESHIP FUND, and                        )
TRUSTEES OF THE TEAMSTERS UNION LOCAL                        )
NO. 142 ANNUITY FUND,                                        )       CASE NO.:      2:21-cv-213
            Plaintiffs,                                      )
                                                             )
       v.                                                    )
                                                             )
C.N.B. CONSTRUCTION LLC,                                     )
           Defendant.                                        )


                                         COMPLAINT

       The Trustees of the Teamsters Union No. 142 Pension Fund, Trustees of the Teamsters

Union Local No. 142 Training and Apprenticeship Fund, and Trustees of the Teamsters Union

Local No. 142 Annuity Fund, by their undersigned attorney, hereby complain of Defendant C.N.B.

Construction LLC as follows:

                                 JURISDICTION AND VENUE

       1.      This complaint is brought under, and this Court has jurisdiction pursuant to, Section

502(a)(3), (e)(1), and (f) of the Employee Retirement Income Security Act of 1974 (hereinafter

“ERISA”), 29 U.S.C. § 1132(a)(3), (e)(1), and (f); and Section 301(a) of the Labor Management

Relations Act of 1947, (hereinafter “LMRA”), as amended, 29 U.S.C. § 185(a).

       2.      This action may properly be brought in the Northern District of Indiana, and

venue is proper in this district, pursuant to the provisions of Section 502(e)(2) of ERISA, 29

U.S.C. § 1132(e)(2), and 29 U.S.C. § 1391(b) and (c), in that Plaintiffs’ Fund offices are located

at 1300 Clark Road, Gary, Lake County, Indiana, the Funds are administered at that address, in
 USDC IN/ND case 2:21-cv-00213-PPS-JPK document 1 filed 07/03/21 page 2 of 5


the Northern District of Indiana, and the claims of the Plaintiffs arose therein.


                                             PARTIES

       3.      Plaintiffs are the Trustees of the Teamsters Union No. 142 Pension Fund, Trustees

of the Teamsters Union Local No. 142 Training and Apprenticeship Fund, and Trustees of the

Teamsters Union Local No. 142 Annuity Fund (hereinafter the “Funds”), and are “fiduciaries”

within the meaning of Sections 3(21)(a), 502(a)(3) and (g)(2) of ERISA, 29 U.S.C. §§ 102(21)(A),

1132(a)(3) and (g)(2).   The Funds are “Employee Pension Benefit Plans” and “Pension Plans”

within the meaning of Section 3(2) of ERISA, 29 U.S.C. § 1002(2), and therefore are “Employee

Benefit Plans” and “Plans” within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 102(3).

The Funds are also “multi-employer plans” within the meaning of Section 3(37) of ERISA, 29

U.S.C. § 1002(37).    The Funds were established and are maintained by employers engaged in

commerce or in an industry affecting commerce, and by an employee organization representing

employees engaged in commerce and in an industry engaged in commerce, within the meaning of

Section 4(a) of ERISA, 29 U.S.C. § 1003(A).

       4.      C.N.B. Construction LLC (“C.N.B.”), at all relevant times an Indiana limited

liability company having its principal office in Griffith, Indiana, is an “employer” within the

meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5).

                                   FACTUAL ALLEGATIONS

       5.      C.N.B. is a party to Collective Bargaining Agreements (“CBAs”) with Local Union

No. 142 of the International Brotherhood of Teamsters (hereinafter “the Union”).

       6.      C.N.B. employs or has employed persons represented for collective bargaining

purposes by the Union and agreed to be bound by the CBAs, and agreements referred to therein.




                                                  2
 USDC IN/ND case 2:21-cv-00213-PPS-JPK document 1 filed 07/03/21 page 3 of 5




       7.     The CBA between the Union and the Employer Four County Highway Contractors

Group, as amended by a Memorandum of Agreement dated August 28, 2019, requires C.N.B. to

make periodic contributions, on behalf of its employees who perform work covered under those

agreements, to the Pension Fund, Annuity Fund, and Training Fund, in amounts established by the

applicable CBA and Memorandum of Agreement.

       8.     The CBA between the Union and the NWI Contractors Association, as amended by

a Non-Construction Addendum (a/k/a Steel Mill Addendum) dated August 28, 2019, requires

C.N.B. to make periodic contributions, on behalf of its employees who perform work covered

under those agreements, to the Pension Fund and Annuity Fund, in amounts established by the

applicable CBA and Addendum.

       9.     The CBAs further provide that the Funds were created by and maintained pursuant

to the Trust's Restated Agreement and Declaration of Trust (“Trust Agreement”) pursuant to

collective bargaining agreements between certain employers and the union.

       10.    The Restated Trust Agreement provides in Article VI, in pertinent part:

              6.02 The Trustees, in their fiduciary capacities, shall have the
              power to demand and collect the Contributions of the Employers to
              the Trust. The Trustees may take any and all steps, including the
              institution and prosecution of and intervention in any legal
              proceeding, that may be necessary or desirable to effectuate the
              collection or preservation of Contributions or other moneys which
              may be due and owing to the Trust...


              6.03 The Trustees shall have the right to have payroll records of
              any Employer audited by a reputable firm of certified public
              accountants... [I]f the Employer is found to be delinquent in
              Employer Contributions, the Employer shall pay the cost of such
              audit.




                                              3
 USDC IN/ND case 2:21-cv-00213-PPS-JPK document 1 filed 07/03/21 page 4 of 5




               6.04 An Employer delinquent in making Employer Contributions
               shall be obligated to pay interest on all moneys due the Trust at such
               rates as the Trustees shall from time to time determine or, if no such
               interest rate has been determined by them, at the interest rate
               assessed from time to time under the Internal Revenue Code on
               delinquent income taxes, which rate shall be applied in a uniform
               and non-discriminatory manner, together with all expenses of
               collection incurred by the Trustees, including costs and legal fees.

               ....

               6.05 The Trustees shall have the authority to assess liquidated
               damages against an Employer who is delinquent in making
               Employer Contributions. This charge shall be in an amount that
               the Trustees shall from time to time determine and shall constitute
               liquidated damages and not a penalty, it being agreed that the trust
               in fact sustains actual damages as a result of such delinquencies and
               it being further agreed that the amount and extent of such damages
               are difficult if not impossible to ascertain.

               ....

               6.07 Each Employer shall promptly furnish to the Trustees, on
               demand, the names of its Employees, their Social Security numbers,
               the hours worked by each Employee and such other information as
               the Trustees may reasonably require in connection with the
               administration of the Trust.        The Trustees may, by their
               representatives, examine the pertinent records of each Employer at
               the Employer's place of business whenever such examination is
               deemed necessary or advisable by the Trustees in connection with
               the proper administration of the Trust...


                                       CAUSE OF ACTION

       11.     C.N.B. has violated its obligations under the CBA, the terms of the Trust, Sections

502(a)(3) and 515 of ERISA, 29 U.S.C. § 1132(a)(3) and 1145, and Section 301(a) of LMRA, 29

U.S.C. § 185(a), in that it has failed to pay the required contributions to the Funds from the period

of November 2020 through current.




                                                 4
 USDC IN/ND case 2:21-cv-00213-PPS-JPK document 1 filed 07/03/21 page 5 of 5


         12.    Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury and damage unless C.N.B. is ordered to specifically perform all

of its obligations required under the CBA, specifically payment of all required Fund contributions

and accrued interest.

         WHEREFORE, Plaintiffs request that the Court enter a Judgment and Order, pursuant to

the provisions of Sections 502(a)(3) and (g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and (g)(2):

         A.     Finding and declaring that Defendant is in violation of the Collective Bargaining

Agreements, as amended, the Trust Agreement, Section 515 of ERISA, 29 U.S.C. § 1145 and

Section 301(a) of LMRA, 29 U.S.C. § 185(a);

         B.     Ordering Defendant to submit to and fully cooperate with a payroll audit, and to

pay Plaintiffs the cost of the payroll audit;

         C.     Ordering Defendant to pay to the Funds all delinquent contributions and all

contributions currently owed;

         D.     Ordering Defendant to pay Plaintiffs interest on all delinquent contributions to the

Funds;

         E.     Ordering Defendant to pay Plaintiffs liquidated damages in the amount of 20% of

all delinquent contributions to the Funds;

         F.     Ordering Defendant to pay Plaintiffs their reasonable attorneys' fees and costs;

         G.     Granting Plaintiffs such other and further relief as the Court may deem just.



By:      /s/ Teresa A. Massa
         Teresa A. Massa, #16133-45
         PO Box 8882
         Michigan City, IN 46361-8882
         (219) 465-1766
         Attorney for Plaintiffs



                                                 5
